Title: To James Madison from John Adams, 25 July 1818
From: Adams, John
To: Madison, James


Dear Sir
Quincy July 25th 1818
Permit me to present you, what I think a Curiosity Dr Mayhews Thirtieth of January Sermon, preached and printed almost seventy years ago. It made a great sensation in New England: and not a little Noise in Old England where several Editions of it were reprinted and one especial[l]y which was inserted in a Collection of Tracts in four Volumes under the Title of “The Pillars of Priestcraft and Tyrany Shaken.”
There is a Strange, an invideous and pernicious question agitated in the Public “Who was the Auther the Discoverer, the Inventer of American Independence?” We might as well enquire who were the Inventors of Agriculture Horticulture Architecture, Musick.
I cannot speak for Virginia, because I am not informed, but in New England, the first Settlers brought Independence with them, and Governor Winthrop, Jeremiah Dummer Jonathan Mayhew, might claim the honour, with as good a Colour as Patrick Henry Samuel Adams or Christopher Gadsden or Roger Sherman.
These personal, party, and state Views are unworthy of Us. I am sir with much respect and sincere Esteem your most humble and obedient Servant
John Adams
